MAXEY, District Judge
(after stating the facts as above). After a careful examination of the record, the court is of the opinion that the order of deportation passed by the commissioner should, for the following reasons, be affirmed:
(1) The photograph of the appellant taken by the immigration authorities at El Paso and admitted by the appellant to be a likeness of himself hears but slight, if any, resemblance to the one attached to the original certificate, issued by the Superintendent of Imperial Customs at Canton, China, to Chan Tse Cheung on April 6, 1909. Nor is there any apparent resemblance between the El Paso photograph and the pictures attached at San Francisco to the certificate of identity and to the receipt executed by Chan Tse Cheung.
(2) The certificate of identity issued to Chan Tse Cheung August 23, 1909, by the immigration officials at San Francisco, upon which the appellant relies for identification, and the receipt therefor signed by Chan Tse Cheung, describe certain physical marks and peculiarities, such as scars, &c., which were not found upon the face of the appellant when he was examined at the hearing before the commissioner at El Paso.
(3) The certificate issued by the Superintendent of Imperial Chinese Customs states that the amount in gold invested by the firm of Hang Fat (of which Chan Tse Cheung was a member) in the fruit business was $12,000, and that Chan Tse Cheung’s share therein was $4,000, whereas the appellant testified before Commissioner Oliver that his share in the business was $1,500 Chinese money.
In view of the foregoing, the court has reached the conclusion that *414the appellant has failed to establish that the original certificate issued at Canton and vised by the American consul was issued to or intendéd for him. In other words, and to be more exact, the proof fairly discloses that the appellant is not the person to whom such original certificate was issued.
Failing to connect himself with the original certificate, which by statute is made in such cases the sole evidence of his right of entry-into the United States (Mar Bing Guey v. United States [D. C.] 97 Fed. 579), the appellant has failed to establish that he is lawfully in the country. An order will therefore be entered affirming the order of deportation.